DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-25 and 27 in the reply filed on 05/12/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 12-17, 25 and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simtek (DE 202017101032).
Regarding claim 1, Simtek discloses a slotting tool body having a body central axis that defines opposite forward and rearward directions and about which the slotting tool body is rotatable in a rotational direction. The slotting tool body comprises a disc-like cutter portion 13 comprising a resilient clamping portion having a peripherally disposed insert receiving slot 2. The clamping portion further comprises a resilient clamping member (between slots 3 and 4) and a lower jaw member which oppose each other and are spaced apart from one another by the insert receiving slot 2. The resilient clamping member is rotationally arranged ahead of the lower jaw member and is 
Regarding claim 2, Simtek discloses the cutter portion and the shank portion being integrally formed so that the slotting tool body has a unitary, one-piece construction (see Fig. 3b and Paragraph [0031] of the attached English translation).
Regarding claim 5, Simtek discloses the shank portion comprising a peripherally disposed non-recessed forward shank portion that is circumferentially adjacent the forward shank recess and axially adjacent the cutter portion (i.e. where 11 points in Fig. 1b).
Regarding claim 6, Simtek discloses the cutter portion further comprises at least one additional resilient clamping portion to form a plurality of clamping portions that are angularly spaced apart from each other, the shank portion further comprising at least one additional forward shank recess to form a plurality of forward shank recesses that are angularly spaced apart from each other, and the shank portion further comprises at least one additional non-recessed forward shank portion to form a plurality of non-recessed forward shank portions that are angularly spaced apart from each other, each non-recessed forward shank portion being located between two circumferentially 
Regarding claim 7, Simtek discloses that in a direction along the body central axis, an imaginary radius line that extends between the body central axis and a furthest portion on the non-recessed forward shank portion defines a shank portion radius of a shank portion circle centered at the body central axis and which has a shank portion diameter (i.e. the diameter envelope of the surface labeled 11 in Figure 1b). The cutter portion defines a circumscribed cutter portion circle that is centered on the body central axis and has a cutter portion diameter (external envelope of portion 13).
Regarding claim 8, Simtek discloses that in a direction along the body central axis, the shank portion circle intersects the insert receiving slot (visible in Fig. 1d).
Regarding claim 12 (note, for claims 12-16 please refer to the annotated Fig. 1d of Simtek below), Simtek discloses the forward shank recess comprising a peripherally disposed recess outer gap 21 defined by a forwardly facing recess outer base surface (forwardly facing in the rotation direction) and a recess outer peripheral surface extending transversely thereto. The recess outer base surface and each end of the recess outer peripheral surface intersects the shank peripheral surface (the latter doing so via the recess inner base surface and recess outer base surface).

    PNG
    media_image1.png
    385
    704
    media_image1.png
    Greyscale

Regarding claim 13, Simtek discloses the forward shank recess further comprising a recess inner gap 3 defined by a forwardly facing recess inner base surface (surface of gap 3 that faces forward in the rotational direction) and a recess inner peripheral surface (bottom of gap 3) that extends transversely thereto. The recess inner base surface intersects the recess outer peripheral surface, and each end of the recess inner peripheral surface intersects the recess outer peripheral surface (the latter doing so via the recess inner base surface, and surface opposite the recess inner gap 3 from said recess inner base surface).
Regarding claim 14, Simtek discloses the recess outer gap being formed by a circumferential groove that extends (i.e. has a dimension) in the circumferential direction.
Regarding claim 15, Simtek discloses that in a direction along the body central axis, the recess outer peripheral surface is concavely curved and is defined by a recess outer peripheral radius.
Regarding claim 16, Simtek discloses that in a side view of the slotting tool body, the recess outer peripheral surface is concavely curved and is defined by a peripheral side radius.
Regarding claim 17, Simtek discloses a rotary slot cutting tool comprising a slotting tool body in accordance with claim 1 and a cutting insert 5 releasably and resiliently clamped in the insert receiving slot.
Regarding claim 25, Simtek discloses the insert receiving slot comprising a slot insert portion defined by an insert profile of the cutting insert in a direction along the body central axis (see Fig. 3a). A radially inward portion of the slot insert portion merges in the rearward direction with the forward shank recess.
Regarding claim 28, Simtek discloses in a forward view of the slotting tool body in a direction along the body central axis (i.e. Fig. 1d) the shank portion is partially visible through the insert receiving slot 2.
Regarding claim 29, Simtek discloses the resilient clamping member having a rearward facing surface which faces the forward shank recess (see Fig. 1b, which shows the forward shank recess extending axially away from the rear face of the resilient clamping member, therefore the rear face of the resilient clamping member faces the forward shank recess).
Regarding claim 30, Simtek discloses a slotting tool body having a body central axis that defines opposite forward and rearward directions and about which the slotting tool body is rotatable in a rotational direction. The slotting tool body comprises a disc-like cutter portion 13 comprising a plurality of resilient clamping portions, each resilient clamping portion having a resilient clamping member (between slots 3 and 4) and a 
A shank portion 11/14 projects rearwardly from the cutter portion, the shank portion comprising a shank peripheral surface which extends circumferentially about the body central axis and a forward shank recess 3/21 recessed in and opening out to the shank peripheral surface adjacent to the cutting portion, wherein a radially inward portion of the insert receiving slot merges in the rearward direction with the forward shank recess (see Fig. 1d, which illustrates the insert receiving slot 2 merging with the recess(es) 3/21). As seen in Figure 1b, the resilient clamping member is axially adjacent the forward shank recess.
In a forward view of the tool body (e.g. Fig. 1c), each lower jaw member is circumferentially adjacent to the insert receiving slot in the rotational direction, and is circumferentially adjacent to a resilient clamping member belonging to a rotationally preceding resilient clamping portion in a second circumferential direction, opposite to the rotational direction.
Regarding claim 31, Simtek discloses in a forward view of the slotting tool body in a direction along the body central axis (i.e. Fig. 1d) the shank portion is partially visible through the insert receiving slot 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Simtek (DE 202017101032).
Regarding claim 9, Simtek discloses the insert receiving jaw being defined by an elongated slot peripheral surface comprising a slot lower jaw abutment surface located on the lower jaw member (the surface of insert slot 2 that supports the bottom of the cutting insert). Simtek does not disclose that in a direction along the body central axis, the shank portion circle intersecting the slot lower jaw abutment surface (as seen in Fig. 1d).
However, it is considered to be obvious to one having ordinary skill in the art at the time of filing to extend the slot lower jaw abutment surface to a point radially inward of the shank portion circle (12 in Fig. 1d) to provide more support for the insert, or to allow longer/different inserts to be used, while not making a deeper cut. Such a modification is considered a matter of obvious design choice (see MPEP 2144.04 VI C).
Regarding claim 10, Simtek discloses the slot peripheral surface further comprising a slot clamping member abutment surface located on the resilient clamping member (i.e. the surface of insert slot 2 that abuts the top of the cutting insert). In a direction along the body central axis, the slot clamping member abutment surface is located radially outside the shank portion circle as seen in Fig. 1d.
Regarding claim 11, Simtek discloses the slot peripheral surface further comprises a slot radial stop surface (i.e. the surface of recess 21 that abuts the cutting .
Claims 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Simtek (DE 202017101032) in view of Wertheimer (US 4738570).
Regarding claim 18, Simtek discloses the insert 5 of the rotary slot cutting tool being longitudinally elongated in a direction defining an insert longitudinal axis. The insert comprises opposing insert upper and lower surfaces and an insert peripheral surface extending therebetween. The insert peripheral surface comprises two opposing end surfaces also connecting the upper and lower surfaces of the insert. An insert longitudinal plane containing the insert passes between the insert side surfaces and intersects the insert upper and lower surfaces as well as the opposite insert end surfaces. A cutting portion 51 is located at one end of the cutting insert, the cutting portion comprising a cutting edge formed at the intersection of the insert upper surface and one of the two insert end surfaces. The insert end surface opposite the cutting portion (i.e. the side with second cutting portion 52) comprises an insert recessed portion comprising an insert key surface closer to the insert lower surface than to the insert upper surface, said insert key surface being capable of abutment by a displacement prong of a key used for extracting the cutting insert from the insert receiving slot.

    PNG
    media_image2.png
    240
    543
    media_image2.png
    Greyscale

While this surface is capable of performing such an action, there is no disclosure of actually utilizing a key for extracting the cutting insert from the slot in Simtek.
However, Wertheimer discloses utilizing a key 14having a key surface which abuts the rear surface of an insert to remove it from an insert receiving slot 3. It would have been obvious to one having ordinary skill in the art at the time of filing to use an insert removal key to pass through the recess 21 in the tool and press against the insert key surface to remove the insert from the tool as taught by Wertheimer, if the tool was hot from use, covered in sharp cutting chips or to not grab a sharp cutting edge to remove the insert from the slot.
Regarding claim 20, Simtek discloses the insert key surface being located completely below an insert median plane, which extends midway between the insert upper and lower surfaces and contains the insert longitudinal axis.
Regarding claim 21, Simtek discloses the insert end surface opposite the cutting portion further comprises an insert stop surface which is closer to the insert upper surface than to the insert lower surface, the insert stop surface being planar.
Regarding claim 22, Simtek discloses the cutting insert comprising an additional cutting portion 52 forming two cutting portions, the two cutting portions being formed at opposite ends of the cutting insert.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Simtek (DE 202017101032) in view of Wertheimer (US 4738570) as applied to claim 18 above, and further in view of Petzold (US 1120969).
Regarding claim 19, neither Simtek nor Wertheimer disclose the insert key surface being concavely curved in a side view.
Petzold discloses a similar insert/key arrangement, wherein the insert key surface (inside of recess 10) is concavely curved to better interact with the cylindrical displacement prong 22 of the key 21.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the insert of Simtek and Wertheimer by making the insert key surface concave to better accept the displacement prong of a key.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Simtek (DE 202017101032) in view of Wertheimer (US 4738570) as applied to claim 22 above, and further in view of Von Haas et al. (US 5836723).
Regarding claim 23, neither Simtek nor Wertheimer disclose the insert comprising lateral extensions as claimed.
Von Haas discloses a similar insert 31 for slotting, wherein each insert cutting portion comprises two insert lateral extensions projecting laterally from opposite sides of the insert in a direction away from the insert longitudinal plane, upon which a cutting edge 33 extends. The extensions comprising a wide and narrow insert lateral extension, 
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the insert lateral extensions of Von Haas to the insert of the tool of claim 22 to perform a different manufacturing operation if desired.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Simtek (DE 202017101032) in view of Wertheimer (US 4738570) and Von Haas et al. (US 5836723) as applied to claim 23 above, and further in view of Friedman (US 5975812).
Regarding claim 24, Simtek discloses the two cutting portions comprising an active cutting portion and a non-active cutting portion, the cutting edge of the active cutting portion being located beyond the radial extend of the cutter portion. None of Simtek, Wertheimer or Von Haas disclose the insert comprising an axially forwardmost of the two insert lateral extensions being the wide insert lateral extension.
Friedman discloses a similar insert, wherein the insert comprises an axially forward 55A and axially rearward 56A section of the active cutting portion (Fig. 10), while the axially forwardmost is provided on one insert lateral extension and the axially rearward portion is provided on the other insert lateral extension.
Depending upon the desired geometry of the machining operation being performed, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the insert of claim 23 with the axially forward/rearward cutting edge arrangement of Friedman, and to provide the axially forwardmost cutting edge on the wide insert lateral extension if the desired workpiece geometry dictates.
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. Applicant argues that the resilient clamping member is not axially adjacent to the forward shank recess and that the lower jaw member is not circumferentially adjacent a rotationally preceding resilient clamping member in a direction opposite to the rotational direction. These arguments are respectfully traversed.
As outlined above, Figure 1b of Simtek clearly illustrates the forward shank recess 3/21 extending axially down a length of the shank. Therefore, the resilient clamping member lies at a location axially adjacent to the forward shank recess.
Additionally, as defined by Dictionary.com (dictionary.com/browse/adjacent?s=t, last accessed 02/10/2021) adjacent means ‘lying near, close, or contiguous; adjoining; neighboring”. As illustrated in Fig. 1d, the presence of a small gap 4 does not mean the lower jaw is not located ‘adjacent’ to the resilient clamping member, as the two lie close to each other.
Accordingly, the rejection(s) are maintained where applicable, and the new rejections have been necessitated by new/amended claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alan Snyder/Primary Examiner, Art Unit 3722